In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-01046-CR
____________

RUBEN NAVARRO BARRIOS, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 351st District Court 
Harris County, Texas
Trial Court Cause Nos. 837965 & 867405 




MEMORANDUM  OPINION
          Appellant, Ruben Navarro Barrios, was indicted in cause number 837965 for
aggravated sexual assault.  Pursuant to a plea agreement, appellant was placed on 10
years’ deferred adjudication, fined $750, and ordered to complete 400 hours of
community service.  Thereafter, appellant violated conditions of his community
supervision, and the State filed a motion to adjudicate cause number 837965. 
Appellant was also indicted in cause number 867405 for failure to register as a sex
offender.  Appellant accepted the State’s plea-bargain recommendations and was
sentenced to 12 years’ confinement in cause number 837965 and two years’
confinement in cause number 867405, to run concurrently.  We affirm. 
          Appellant’s court-appointed counsel filed a motion to withdraw as counsel and
a brief concluding that the appeal is wholly frivolous and without merit.  The brief
meets the requirements of Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396,
1400 (1967), by presenting a professional evaluation of the record and demonstrating
why there are no arguable grounds of error to be advanced.  See High v. State, 573
S.W.2d 807, 811 (Tex. Crim. App. 1978); Moore v. State, 845 S.W.2d 352, 353 (Tex.
App.—Houston [1st Dist.] 1992, pet. ref’d).  
          The brief states that a copy was delivered to appellant, whom counsel advised
by letter of his right to examine the appellate record and file a pro se brief.  See
Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than 30 days
have passed, and appellant has not filed a pro se brief.  We have carefully reviewed
the record and counsel’s brief.  We find no reversible error in the record and agree
that the appeal is wholly frivolous.  
          We affirm the judgment of the trial court.
          We grant counsel’s motion to withdraw from the case.
 See Stephens v. State,
35 S.W.3d 770, 771 (Tex. App.—Houston [1st Dist.] 2000, no pet.).        
PER CURIAM
Do not publish.  Tex. R. App. P. 47.4.